TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00174-CR


Jose Ybarra, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. 3021536, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was originally due April 21, 2004.  The time for filing was extended
three times on counsel's motion.  On July 7, 2004, in granting the third motion, the Court ordered
counsel, Mr. Walter C. Prentice, to tender the brief for filing no later than July 23, 2004.  Counsel
did not comply with this order and the brief has not been received.
Counsel was appointed to this appeal by the district court.  That court is ordered to
conduct a hearing to determine whether counsel has abandoned the appeal.  Tex. R. App. P.
38.8(b)(2).  The court shall make appropriate findings and recommendations.  If counsel is not
prepared to prosecute this appeal in a timely fashion, the court shall appoint substitute counsel who
will effectively represent appellant on appeal.  A record from this hearing, including copies of all
findings and orders and a transcription of the court reporter's notes, shall be forwarded to the Clerk
for filing as a supplemental record no later than September 27, 2004.  Rule 38.8(b)(3).
It is ordered September 7, 2004.

Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish